Title: Thomas Jefferson to Bowling Clark, 14 May 1812
From: Jefferson, Thomas
To: Clark, Bowling


          Sir Poplar Forest May 14. 12.
          You remember that among the lands I held here was an entry of 99. as purchased by mr Wayles of Richard Stith adjoining to a tract on Ivy creek called Tullos’s. the old drunkard Scott, claiming Stith’s entry under a junior entry & patent, was removed by a jury, & has now brought suit against me for the land. altho’ his claim is perfectly idle, he will put me to a great deal of trouble in enquiring into transactions past upwards of 40. years ago, for Stith’s entry (which cannot now be found) must have been from 1770. to 1773. do you remember any thing of this entry, when it was made, or any circumstances of the purchase? I imagine you may have heard Stith speak of them. or when & by whom the entry was surveyed? whether under Stith’s entry, or not till I located a warrant on it in 1795. you were here then and will probably recollect if the survey was made then. the certificate of survey of Dec. 1795. is signed by Richard Smith & purports to have been then made by him, yet I think it had been previously made by Stith. Scott says in his bill there never was such a surveyor of Campbell as Richard Smith. how is this fact? in short be so good as to set down on paper notes of what ever you can recollect relating to this land, it will serve to put me on the tract of enquiry. do you remember Scott’s coming while I was on a visit to this place & proposing to buy that the land on Ivy creek? I think this was towards the last of your living here. be so good as to direct your answer to Monticello & put it into your nearest post, & be assured of my constant esteem & best wishes 
          
            Th:
            Jefferson
        